 Case 18-64547-sms          Doc 17-1 Filed 11/13/20 Entered 11/13/20 08:24:23                 Desc
                              Trustee Application Page 1 of 4



                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION

IN RE:                                            :   CHAPTER 7
                                                  :
T-BIRD ENTERPRISES, LLC,                          :   CASE NO. 18-64547-SMS
                                                  :
         Debtor.                                  :

                       APPLICATION BY TRUSTEE FOR COMPENSATION

TO:      THE HONORABLE SAGE M. SIGLER
         UNITED STATES BANKRUPTCY JUDGE

         This Application of S. Gregory Hays, brought pursuant to Section 330 of the United States

Bankruptcy Code, respectfully shows that he is the duly-appointed and qualified Trustee in

Bankruptcy of the above-captioned Estate , that the assets of said Debtor have been liquidated, and

that there came into the hands of the undersigned Trustee for disbursement the total sum of

$3,843.62 of which $0.00 has been disbursed to the Debtor and the Trustee anticipates an

additional $0.00 will be distributed to the Debtor.

         In the administration of said Estate, your Applicant has performed those services required

by a Trustee. This Application is for services rendered from August 18, 2018 through

October 20, 2020. The statutory allowance is the sum of $960.91, and Applicant has heretofore

received on his account compensation as Trustee in the sum of $0.00.

         Your Applicant has not in any form or guise agreed to share the compensation for such

services with any person not contributing thereto, or to share in the compensation of any person

rendering services in this proceeding to which services Applicant has not contributed. Your

Applicant has not entered into any agreement, written or oral, express or implied, with any other

party in interest or any attorney of any other party in interest in this proceeding for the purpose of
 Case 18-64547-sms          Doc 17-1 Filed 11/13/20 Entered 11/13/20 08:24:23                Desc
                              Trustee Application Page 2 of 4



fixing the amount of the fees or other compensation to be paid to any party in interest, or any

attorney of any party in interest herein for services rendered in connection therewith.

       On August 30, 2018 (the “Petition Date”), T-Bird Enterprises, LLC. (“Debtor”) filed a

voluntarily petition under Chapter 7 of Title 11 of the United States Code (11 U.S.C. § 101, et seq.,

as amended, is hereinafter referred to as the “Bankruptcy Code”), initiating Case No. 18-64547-

sms (the “Case”). Shortly thereafter, Trustee was appointed, and he remains, the duly acting

Chapter 7 trustee in this Case.

       Trustee and his professionals created this estate after recovering monies owed to the Debtor

by its customers.

       At the commencement of the Bankruptcy Case, a bankruptcy estate was created pursuant

to 11 U.S.C. § 541(a) (the “Bankruptcy Estate”), and that Bankruptcy Estate includes all Debtor’s

legal or equitable interests in property as of the commencement of the Bankruptcy Case and any

interest in property that the estate acquires after commencement of the Bankruptcy Case. 11

U.S.C. § 541(a)(1) and (7) (2015). Trustee is the sole representative of the Bankruptcy Estate. 11

U.S.C. § 323(a) (2015).

       Prior to the Petition Date, the Debtor sold building materials. Based on the date of the open

invoice provided to the Trustee, the Debtor’s sales ceased around January 2018. The Trustee and

his professionals prepared letters and outstanding invoice notices to the approximately $27,000 in

outstanding invoices. However, based upon the responses received, the majority of the open

accounts receivable were not collectible for various reasons. The Trustee collected a total of

$3,843.62. In addition, the Trustee confirmed the outstanding secured claim against the Debtor’s

assets has been paid in full.
 Case 18-64547-sms         Doc 17-1 Filed 11/13/20 Entered 11/13/20 08:24:23                Desc
                             Trustee Application Page 3 of 4



       Despite what appeared to be $27,000 in open receivables, the Trustee only collected

$3,843.62 as the majority was previously paid, the goods were not delivered or for other various

reasons. In his Trustee Final report, the Trustee is proposing paying $1,100 to the Internal Revenue

Service relating to unpaid wage withholding.

       As said Trustee, your Applicant has or will pay in the final administration of the case out

of his own funds expenses totaling $69.05, none of which have been repaid and for which he prays

for reimbursement. Attached hereto marked as Exhibit “A” and incorporated herein by reference

is an itemization of Trustee’s expenses.

       WHEREFORE, S. Gregory Hays prays for such allowance for his services herein in the

amount of $960.91 plus reimbursement of expenses in the amount of $69.05 and as the Court finds

reasonable and just.

       Respectfully submitted this 222nd day of October, 2020.

                                                        /s
                                                     S. Gregory Hays
Hays Financial Consulting, LLC                       Chapter 7 Trustee
2964 Peachtree Rd, N.W, Ste 555
Atlanta, Georgia 30305
404) 926-0060
Case 18-64547-sms             Doc 17-1 Filed 11/13/20
                                          Exhibit  "A" Entered 11/13/20 08:24:23   Desc
                                Trustee Application Page 4 of 4

                                Hays Financial Consulting, LLC
                                        2964 Peachtree Road
                                              Suite 555
                                       Atlanta, GA 30305-2153

T-Bird Enterprises LLC
Case # 18-64547-SMS



                                 For the Period from   3/30/2018 to 10/20/2020
October 20, 2020


                                                                                   Amount

              Expenses

  1/9/2020 2020 Bond fee                                                              1.35
10/20/2020 Case Closing Expenses:                                                    67.70
           Copies NFR - 48 notices @ 6 pages @ $0.15 per copy - $43.20
           Postage NFR - 48 notices @ $0.50 per notice - $24.00
           Postage distribution checks - 1 checks @ $0.50 per check - $0.50

                   Subtotal                                                          69.05

              Total costs                                                           $69.05
